Citation Nr: 1010561	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  05-21 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right shoulder 
disability.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to an initial disability evaluation for post-
traumatic stress disorder (PTSD) greater than 30 percent 
effective March 7, 2002 through July 28, 2004, and greater 
than 50 percent effective July 28, 2004 to the present.

4.  Entitlement to a disability evaluation greater than 10 
percent for a right ankle disability prior to July 28, 2004, 
and greater than 20 percent effective July 28, 2004 to the 
present.


WITNESSES AT HEARING ON APPEAL

Appellant, K.S., and B.W.
ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to 
November 1979 and from April 1980 to December 1983.

This matter comes before the Board of Veterans' Appeals 
(Board on appeal from June 2004 and February 2005 rating 
decisions of the Department of Veterans Affairs Regional 
Office in St. Petersburg, Florida.  

In November 2007, the Board issued a decision on this matter, 
remanding two issues and denying the rest.  The Board 
remanded the two increased rating issues to the RO via the 
AMC for due process considerations, to obtain private 
treatment records, service personnel records, and to afford 
the Veteran new VA examinations.  

Those actions completed, the matter has properly been 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

In September 2009, pursuant to a Joint Motion for Partial 
Remand, the Court vacated and remanded in part the Board's 
November 2007 decision.  The specific issues vacated and 
remanded by the Court included service connection for 
hemorrhoids and the request to reopen the claim of service 
connection for a right shoulder disability.

In its November 2007 decision, the Board remanded the issue 
of entitlement to total disability resulting in individual 
unemployability (TDIU).  The Board now notes that, in an 
April 2007 decision, the RO granted TDIU effective July 28, 
2004.  The Veteran did not appeal the decision, therefore the 
issue of TDIU is not on appeal before the Board at this time.

In the November 2007 decision, the Board denied an effective 
date earlier than March 7, 2002 for the award of service 
connection for PTSD.  In the Joint Motion for Partial Remand, 
the parties agreed that the "[a]ppellant ... does not appeal 
the Board's determination that he was not entitled to an 
effective date earlier than March 7, 2002, for the grant of 
his service-connected PTSD.  Therefore, that aspect of the 
Board's decision should be considered abandoned."  The 
Court's order subsequently stated that "the appeal as to the 
remaining issue is dismissed."

The Veteran submitted a statement in September 2009 
contesting the dismissal of the issue of an earlier effective 
date for PTSD, claiming that he "does not consent to the 
abandoning of said appeal".  However, the Board finds that 
the Veteran consented to all terms of the Joint Motion for 
Partial Remand at the time it was written and signed by his 
representative.  Therefore, the issue was properly dismissed 
by the Court and is not on appeal before the Board at this 
time.

Simply stated, the Board does not have the authority to 
overrule a finding of the Court that, effectively, affirms a 
prior Board determination.  At the time of his appeal, the 
Veteran's former representative had authority to act on 
behalf of the Veteran. 

The Veteran testified before the undersigned in a VA Central 
Office Board hearing in September 2007.  A transcript is 
included in the claims file.  The Veteran raised 13 new 
claims with the RO during the hearing, predominantly claims 
of clear and unmistakable error regarding the assigned 
effective dates for several of his disabilities.  The Veteran 
also submitted a new claim in July 2009 for service 
connection for "spinal cord injury or disease".

The 13 issues cited in the hearing transcript (pages 22-25), 
and the issue of service connection for a spinal cord injury 
have been raised by the record, but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

The RO/AOJ may wish to ask the Veteran what claims he wishes 
to file.  The veteran should provide the RO with a clear and 
legible list of claims and then avoid filing additional 
claims until all other claims have been fully addressed.  In 
this regard, the Veteran should understand that in light of 
the fact that he has been granted TDIU (a 100% percent 
evaluation); he may wish to avoid filing additional claims.  
As the Court has stated: 

Advancing different arguments at successive stages 
of the appellate process does not serve the 
interests of the parties or the Court.  Such a 
practice hinders the decision-making process and 
raises the undesirable specter of piecemeal 
litigation.

Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd 
972 F.2d 331 (Fed. Cir. 1992).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Evidence received since the August 2002 RO denial of 
service connection for a right shoulder disability is 
duplicative or cumulative of evidence previously considered 
or does not relate to an unestablished fact necessary to 
substantiate the claim.

2.  The evidence, overall, shows that the Veteran's 
hemorrhoids were not incurred in or caused by service.

3.  Prior to July 28, 2004, the competent evidence fails to 
demonstrate that the Veteran had occupational and social 
impairment with reduced reliability and productivity due to 
symptoms of PTSD.

4.  Since July 28, 2004, the competent evidence fails to 
demonstrate that the Veteran has occupational and social 
impairment, with deficiencies in most areas (for example) 
such as work, school, family relations, judgment, thinking, 
or mood, caused by PTSD.

5.  Prior to July 28, 2004, the Veteran's right ankle did not 
show ankylosis of the joint, or marked limitation of motion, 
or malunion of the os calcis or astragalus, or 
astragalectomy.

6.  The Veteran's right ankle does not show ankylosis of the 
joint.


CONCLUSIONS OF LAW

1.  The August 2002 decision denying service connection for a 
right shoulder disability is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2009).

2.  No new and material evidence has been submitted to reopen 
a claim of service connection for a right shoulder 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

3.  Service connection for hemorrhoids is not established.  
38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).

4.  The criteria for a rating for PTSD in excess of 30 
percent effective March 7, 2002 through July 28, 2004 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.130, Diagnostic Code 
9411 (2009).

5.  The criteria for a rating for PTSD in excess of 50 
percent effective July 28, 2004 through the present have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.7, 4.21, 4.130, Diagnostic Code 9411 
(2009).

6.  The criteria for a rating higher than 10 percent for a 
right ankle disability prior to July 28, 2004 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1-4.7, 4.21, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5270-5274 (2009).

7.  The criteria for a rating higher than 20 percent for a 
right ankle disability effective July 28, 2004 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1-4.7, 4.21, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5270-5274 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  New and material evidence for a right shoulder disability

In August 2002, the RO denied the Veteran's claim for service 
connection for a right shoulder disability.  In November 
2002, the Veteran submitted a statement that he had not 
received a response to his June 2001 request for a copy of 
his claims folder and that he was having problems with his 
right shoulder, among other disabilities.

The RO construed the Veteran's November 2002 letter as a 
request to reopen the claim, as opposed to a notice of 
disagreement (NOD), because it did not express disagreement 
with or a desire for appellate review of the August 2002 RO 
decision.  The Veteran's November 2002 letter was not a valid 
NOD for the August 2002 RO decision.  Gallegos v. Principi, 
283 F.3d 1309 (Fed. Cir. 2002); 38 C.F.R. § 20.201.

In August 2003, the Veteran submitted a "notice of 
disagreement", though he did not specify any particular 
decision by date or issues.  The statement contained 
boilerplate language regarding "the RO decision I 
received".  The reverse side of this statement contained 
handwritten claims by the Veteran.  He stated that he was 
appealing two separate rating decisions: "the one denying my 
claim for service connection", citing both knees, the right 
wrist, the right shoulder, the skeletal system, hemorrhoids, 
and frostbite of both hands; and "the decision that granted 
a 10 percent schedular rating".

The RO noted that the August 2003 statement included all 
issues already under consideration following the November 
2002 claims, as well as two brand new issues for hemorrhoids 
and frostbite (as noted above, the Veteran files many claims 
over time, over many years, and his statements are not always 
clear, making full adjudication of this case by the RO highly 
difficult).  The claim for service connection for the 
"skeletal system" was not previously decided, and the 
rating for the right ankle was last evaluated in a February 
2002 RO decision that had long since become final.  The RO 
construed the August 2003 letter as a statement in support of 
ongoing claims already under consideration, as opposed to an 
NOD, because it did not express disagreement with or a desire 
for appellate review of a specific decision, and was not a 
generalized NOD (simply a statement saying "I disagree with 
your decision").  

The Board, on a factual basis, totally supports the RO's 
position in this complex procedural history.  The Veteran's 
August 2003 letter was not a valid NOD for the August 2002 RO 
decision.  Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 
2002); 38 C.F.R. § 20.201.  Therefore, the August 2002 RO 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103.  The basis of the joint 
motion, particularly given the procedural history of this 
case, is very unclear. 

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
The Veteran filed his claim to reopen in November 2002.  
Therefore, a new definition of what constitutes "new and 
material" evidence is warranted.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence already of 
record at the time of the last prior final denial of the 
claim sought to be opened.  It must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

In determining whether evidence is "new and material", the 
credibility of the new evidence must be presumed.  Justus v. 
Principi,  3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence received since the August 2002 denial of service 
connection for a right shoulder disability consists of the 
following: VA treatment records, private treatment records, 
Social Security Administration records, letters from the 
Veteran, and transcripts from the Veteran's RO and VA Central 
Office hearings.

All the evidence listed above is "New", in that it has not 
been submitted to VA before.  However, the Board finds that 
the evidence is not new and material because it does not 
relate to an unestablished fact necessary to substantiate the 
claim.  38 C.F.R. § 3.156(a).  Specifically, none of the 
evidence received indicates that the Veteran's right shoulder 
disability was incurred during, or aggravated by, his service 
from October 1975 to November 1979, and from April 1980 to 
December 1983, over 25 years ago.

The post-service medical record only provides evidence 
against this claim, indicating a disorder that began many 
years after service with no connection to service.  

The Court remanded this issue in order to obtain personnel 
records that the Veteran claimed contained evidence in 
support of this claim.  Specifically, the Veteran has claimed 
consistently that he was involved in Delta Force and that 
there are Delta Force records documenting treatment for a 
right shoulder injury in service.  However, the RO's attempts 
to obtain these alleged records have been unsuccessful.  
Indeed, a response from the National Personnel Records Center 
in January 2008 indicated that a "Delta Force Order is not a 
matter of record".

The critical question is if the Veteran's right shoulder 
disability can be reasonably related to service many years 
ago.  None of the records the Veteran has submitted 
associates this disorder with service many years ago.  With 
regard to the Veteran's contentions regarding this disorder, 
they are not "new" in that the Veteran made these same 
contentions when he filed the original claim.

Accordingly, the Board finds no new and material evidence to 
reopen the claim for service connection for a right shoulder 
disability.  The claim is not reopened.  38 U.S.C.A. § 5108.  
There is no rational basis for the Board address this issue 
once again. 

2.  Service connection for hemorrhoids

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic" 38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007).

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The Veteran has a diagnosis of internal and 
external hemorrhoids.  Therefore, he has a current disability 
for VA purposes.

The Veteran testified at his September 2007 VA Central Office 
hearing that he was treated for hemorrhoids while in the 
military.  However, his service treatment records (STRs) are 
completely negative for any diagnosis of or treatment for 
hemorrhoids.  The Veteran's post-service treatment records 
show treatment for hemorrhoids, but none of the evidence 
provides a link between the Veteran's current disability and 
his periods of active military service.  The post-service 
treatment records indicate a disorder that began many years 
after service with no connection to service, providing 
evidence against this claim.

The Court remanded this issue in order to obtain personnel 
records that the Veteran claimed contained evidence in 
support of this claim.  Specifically, the Veteran has claimed 
consistently that he was involved in Delta Force and that 
there are Delta Force records documenting treatment for 
hemorrhoids in service.  However, the RO's attempts to obtain 
these alleged records (assuming they exist) have been 
unsuccessful.  As stated above, a response from the National 
Personnel Records Center in January 2008 indicated that a 
"Delta Force Order is not a matter of record".

The Board finds that the Veteran's service treatment records 
and service personal records are complete and associated with 
the claims file.  With regard to his claims that he was part 
of Delta Force, the Board will only state, once again, that 
the Veteran's complete service records are associated with 
the claims file and that no other records regarding the 
Veteran's service exist. 

Overall, the Board finds that the service and post-service 
treatment records provide evidence against this claim, 
outweighing the Veteran's statements that he has had this 
problem since service.  The Board finds that the 
preponderance of the evidence is against service connection 
for hemorrhoids.  38 U.S.C.A. § 5107(b).  The appeal is 
denied.
3.  Increased ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Compensation for service-connected disability is limited to 
those claims which show present disability.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate 
ratings may be assigned for separate periods of time based on 
the facts found.  This practice is known as "staged" 
ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  Id.

4.  PTSD

With regard to the Veteran's PTSD, his original claim was 
received in March 2002.  The RO issued a rating decision in 
June 2004 granting service connection for PTSD with a 
disability rating of 30 percent effective March 7, 2002, the 
date the claim was received.  

In a February 2005 rating decision, the RO increased the 
disability rating for PTSD to 50 percent, effective July 28, 
2004.  

The Veteran contends that his disability picture warrants an 
initial rating higher than 30 percent from March 7, 2002 
through July 28, 2004, and higher than 50 percent from July 
28, 2004 through the present.

Under the rating schedule, a 30 percent evaluation is 
warranted when the evidence demonstrates occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events.

A 50 percent evaluation is warranted when the evidence 
demonstrates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted when the evidence 
demonstrates occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted when the evidence 
demonstrates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

Further regarding the evaluation of PTSD, the Board calls 
attention to the Veteran's Global Assessment of Functioning 
(GAF) scale scores.  GAF is a scale used by mental health 
professional and reflects psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  The scale may be relevant in 
evaluating mental disability. See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th Ed. 1994).

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior that is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  
Lesser scores reflect increasing severe levels of mental 
impairment.  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

In the present case, the Veteran initially submitted VA 
treatment records from May 2002 through June 7, 2004, 
including a diagnosis of PTSD.  A statement was submitted by 
Ken Vehec in September 2002 describing Vet Center treatment 
for PTSD, with the treatment records submitted in May 2003.  
A psychiatric evaluation dated June 7, 2004 indicated that 
the Veteran was attending school full-time and a GAF score of 
68 was assigned.

The Veteran first underwent a VA psychiatric examination in 
October 2004.  He reported that he slept very little, usually 
about 3 to 4 hours per night; that he has flashbacks, 
nightmares, temper outbursts, and he has been avoidant.  He 
reported that his symptoms worsened to the point that he had 
to stop working in July of that year due to the flashbacks 
becoming overwhelming.  He reported that he was unable to 
continue his schooling because of poor attention and 
concentration.  

Upon mental status examination, he was alert and high-strung 
but cooperative.  Affect was restricted, and mood was anxious 
and dysphoric.  Speech was normal and eye contact was fair.  
Thought processes were mostly logical and relevant.  Insight 
and judgment were fair.  Recent, intermediate, and remote 
memory was intact.  Attention and concentration were fair.  
Thought content was without psychotic features or suicidal or 
homicidal ideation.  There was no psychomotor retardation 
noted but some agitation.  The examiner diagnosed PTSD and 
assigned a GAF score of 52.  The examiner opined that the 
Veteran was moderately impaired both socially and 
industrially.

Based upon the results of this examination, the RO assigned 
an increased disability evaluation of 50 percent effective 
July 28, 2004 in its February 2005 rating decision.

The Veteran was next afforded a VA psychiatric examination in 
March 2006.  He reported being frustrated and angry with the 
military for how he believes he was treated while in service.  
He reported only sleeping 4 to 5 hours per night with 
nightmares.  He reported feeling paranoid and unable to trust 
VA or people.  He stated that he had not worked since July 
2004 "because of his attitude and anger" and also because 
of his physical problems.  He denied any suicidal ideations 
but admitted to homicidal ideation in the past.  

Upon mental status examination, the Veteran was alert, 
pleasant and cooperative.  Affect was fair and mood was 
euthymic.  Speech was normal and eye contact was good.  
Thought processes were logical and relevant.  Insight and 
judgement were intact.  Recent, intermediate, and remote 
memory, as well as attention and concentration, were intact.  
Thought content was without psychotic features or suicidal or 
homicidal ideation.  There was no psychomotor retardation or 
agitation.  The examiner assigned a GAF score of 50.

In November 2007, the Board remanded this issue to afford the 
Veteran a new VA psychiatric examination.

Pursuant to the remand, the Veteran was afforded a VA 
psychiatric examination in September 2009.  The Veteran 
reported ongoing VA treatment with individual and group 
counseling and anti-psychotic and anti-depressant 
medications.  He reported depression and labile mood 
frequently resulting in anger and low frustration tolerance 
with stressors related to his economic and family problems.  
He reported being homeless since December 2008.  The Veteran 
reported being married for 15 years and being in marriage 
counseling due to frustration and temper outbursts.  The 
examiner noted an impoverished social and activity 
functioning due to his homeless status and increased labile 
mood with low frustration tolerance, depression, and anxiety.  
The Veteran reported no hobbies or activities or friends 
other than his wife's friends.  The Veteran reported 
intrusive and recurrent distressing recollections, avoidance 
of thoughts associated with stressors, restricted range of 
affect, hypervigilance, irritability, and survivor guilt.

Upon mental status examination, speech was unremarkable and 
psychomotor activity revealed physical pain and discomfort.  
Attitude was cooperative and attentive, affect was 
restricted, and mood was anxious and depressed.  Attention 
was intact.  Thought processes and content were unremarkable.  
Judgment and insight were intact.  The Veteran reported 
chronic daily insomnia and nightmares of combat.  There were 
no delusions, hallucinations, or panic attacks reported.  The 
Veteran reported occasional passive suicidal ideations with 
no active ideas or plans. Memory was normal.  Notably, the 
Veteran reported no problem with activities of daily living.

The Veteran reported that he had not worked in 2 to 5 years 
due to his PTSD and physical disorders and chronic pain.  He 
claimed that his unemployment was due to PTSD.  He stated 
that he denied vocational rehabilitation due to his severe 
PTSD.  The examiner assigned a GAF score of 50, noting that 
the Veteran's "condition remains chronic and severe and 
appears to have not improved but rather increased due to 
severe stressors as noted including his physical conditions 
with resultant chronic pain".  The examiner opined that 
there was total occupational and social impairment due to 
PTSD symptoms, stating that the labile mood with low 
frustration tolerance and inability to deal with stressors as 
well as interaction with coworkers, result in severe 
impairment as well as not being able to deal with a 
vocational rehabilitation program due to his mental 
condition.

The Board finds these reports to, overall, provide evidence 
against this claim, failing to indicate that the 50 percent 
criteria were met prior to July 28, 2004, indicating the 
milder nature of the PTSD during that time frame.  The Board 
also finds that these reports fail to indicate that the 70 
percent criteria have been met at any time, and indicating 
the current moderate nature of the PTSD.  

Despite the Veteran's statements regarding his "severe" 
mental condition, the examiner assigned a GAF score of 50 
after a full diagnostic evaluation, indicating a moderate 
level of disability, providing evidence against this claim. 

Beyond the VA examinations, the evidence includes VA and Vet 
Center treatment records that report regular mental health 
treatment, with findings vastly similar to those in the VA 
and Vet Center examinations cited above, providing further 
evidence against this claim. 

Simply stated, the Veteran's symptoms did not merit the next-
higher rating of 50 percent according to the schedular 
criteria between March 7, 2002 and July 28, 2004.  The 
Veteran did not display, for example, flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

The Veteran's symptoms also do not merit the next-higher 
rating of 70 percent according to the schedular criteria from 
July 28, 2004 to the present.  The Veteran does not display, 
for example, active suicidal ideation, obsessional rituals 
due to PTSD which interfered with routine activities, speech 
that was intermittently illogical, obscure, or irrelevant, 
near-continuous panic or depression, impaired impulse 
control, spatial disorientation, difficulty in adapting to 
stressful circumstances, or an inability to establish and 
maintain effective relationships.

Overall, the Board finds that the Veteran's symptoms of PTSD 
prior to July 28, 2004 more closely approximated the 30 
percent schedular criteria, and the symptoms from July 28, 
2004 to the present more closely approximate the 50 percent 
schedular criteria, assigned during the respective time 
frames of the rating period on appeal.  The Board must find 
that the post-service treatment records, as a whole, provide 
evidence against this claim, failing to indicate a basis to 
grant a higher evaluation during either time period. 

The Board notes the Veteran's testimony during the RO and 
Board hearings.  However, the Veteran's testimony continues 
to support the evaluations assigned for PTSD, and not higher 
evaluations.  If the Veteran were not having problems 
associated with his PTSD, there would be no basis for the 30 
percent and 50 percent evaluations.  The Board also notes the 
lay statements submitted by the Veteran.  The Board finds 
that these statements are outweighed by the medical evidence 
which shows that the Veteran does not merit higher 
evaluations than those assigned for PTSD.  Some of these 
statements support the current findings, indicating the 
problems typically seen at this level of impairment.

Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found. See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that the criteria for a 50 percent 
evaluation have not been met prior to July 28, 2004, and the 
criteria for a 70 percent evaluation have not been met at any 
time to warrant a further staged rating for PTSD.  Simply 
stated, the Board does not find evidence that the Veteran's 
disability evaluation should be increased for any separate 
period based on the facts found during the appeal period.  
The evidence of record from the day the Veteran filed his 
claim to the present fails to demonstrate entitlement to 
increased compensation during any time within the appeal 
period.    

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the Veteran is 
not adequately compensated by the regular rating schedule.  

Accordingly, the Board finds that the preponderance of the 
evidence is against a rating greater than 30 percent for PTSD 
from March 7, 2002 to July 28, 2004, and greater than 50 
percent for PTSD at any time.  38 C.F.R. § 4.3.

5.  Right ankle

Under the Rating Schedule, impairments of the ankle are 
evaluated by application of the Diagnostic Codes 5270 through 
5274.  Under DC 5270, a 20 percent disability rating is 
awarded for ankylosis in plantar flexion, less than 30 
degrees.  A 30 percent rating is awarded for ankylosis in 
plantar flexion between 30 and 40 degrees, or in dorsiflexion 
between 0 and 10 degrees.

Under DC 5271, a 10 percent disability rating is awarded for 
moderate limited motion of the ankle, and a 20 percent 
disability rating is awarded for marked limited motion of the 
ankle.  Under DC 5272, a 10 percent disability rating is 
awarded for ankylosis of the subastragalar or tarsal joint in 
good weight-bearing position, and a 20 percent disability 
rating is awarded for ankylosis of the subastragalar or 
tarsal joint in poor weight-bearing position.  Under DC 5273, 
a 10 percent disability rating is awarded for malunion of the 
os calcis or astragalus with moderate deformity, and a 20 
percent disability rating is awarded for malunion of the os 
calcis or astragalus with marked deformity.  Under DC 5274, a 
20 percent disability rating is awarded for astragalectomy.

A disability may receive a greater evaluation if there is 
additional functional impairment or loss or painful motion.  
38 C.F.R. §§ 4.10, 4.40, 4.59.  For the joints in particular, 
special attention is paid to the disability if there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, or pain on 
movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 3.45.

In the June 2004 rating decision on appeal, the RO continued 
the existing 10 percent evaluation for residuals of multiple 
sprains of the right ankle with associated traumatic 
spurring.

During the pendency of this appeal, the RO issued a February 
2005 rating decision increasing the evaluation for a right 
ankle disability to 20 percent effective July 28, 2004, the 
date of receipt of the reopened claim.  The Veteran contends 
that he merits higher evaluations for his right ankle.

The Veteran was afforded a VA joints examination March 2003.  
He complained that the right ankle was getting worse and that 
he was taking ibuprofen on a daily basis.  Upon physical 
examination, range of motion was: dorsiflexion to 5 degrees 
and plantar flexion to 45 degrees.  The examiner noted that 
normal dorsiflexion is to 20 degrees and normal plantar 
flexion is to 45 degrees.  The joint was stable to varus and 
valgus stress.  The examiner noted good subtalar motion and 
negative anterior drawer sign.  There was pain noted on varus 
stress with the ankle in dorsiflexion.  The joint was tender 
to palpation over the anterior talofibular ligament.  X-rays 
showed some spurring over the lateral talofibular joint.

The Veteran was afforded another VA joints examination in 
October 2004.  He reported that his pain and limitation of 
range of motion were getting worse and significantly limiting 
his ambulation and activity potential.  He reported swelling 
and significant pain in the anterior and lateral aspect of 
ankle and difficulty with ambulation.  He did not use 
assistive devices such as cane or crutches though he did 
report using prosthetic inserts in his shoes.  

Upon physical examination, there was slight antalgic gait on 
the right.   Significant tenderness was noted over the 
anterior and lateral aspects of the tibiotalar and 
talofibular joint.  There was decreased range of motion with 
5 degrees of dorsiflexion and 20 degrees of plantar flexion, 
with significantly decreased inversion and eversion 
approximately 10 degrees only with good supination and 
pronation.  Very small effusion was noted over the lateral 
aspect of the ankle.  The right foot was neurovascularly 
intact.  X-rays showed lateral talofibular impingement and 
arthritis in this area.  The examiner noted dorsal talar 
beaking and anterior distal tibial osteophyte formation 
consistent with dorsal talotibial impaction.  The examiner's 
impression was posttraumatic arthritis right ankle of the 
tibiotalar and talofibular joint with increasing difficulty 
with ambulation and activity.

Based upon the results of this VA examination, the RO issued 
a rating decision in February 2005 increasing the disability 
evaluation for the right ankle to 20 percent, effective July 
28, 2004.

The Veteran was afforded another VA joints examination in 
March 2006.  He reported being able to stand for 15 to 30 
minutes and walk one quarter of a mile.  He reported 
treatment by intra-articular steroid injections, activity 
limitation, and taking the medication Mobic daily.  He 
reported wearing an ankle brace 5 to 6 times per month.  He 
also reported intermittent use of orthotic inserts or a cane.  
He reported no incapacitating episodes of arthritis.  He 
complained of instability, pain, stiffness, and weakness of 
right ankle.  Upon physical examination, there was no 
evidence of abnormal weight bearing.  Dorsiflexion was 0 to 
10 degrees, plantar flexion was 0 to 45 degrees, and there 
was no additional limitation of motion on repetitive use.  X-
rays showed an old distal tibial fracture with some 
degenerative change about the tibiotalar joint.  

During his September 2007 Board hearing, the Veteran 
testified that he had undergone ankle surgery in April 2007.  
The RO awarded him a temporary total evaluation for 
convalescence after his arthroscopy with debridement and a 20 
percent evaluation thereafter.  In its November 2007 
decision, the Board remanded this claim to afford the Veteran 
a new VA examination to assess the severity of the right 
ankle disability following the April 2007 surgery.

The Veteran was afforded a VA joints examination in September 
2009.  He reported a right ankle arthroscopic debridement and 
loose body removal in 2007.  He complained of giving way, 
instability, pain, stiffness, and decreased speed of joint 
motion.  He denied deformity, weakness, incoordination, or 
episodes of dislocation or subluxation.  He reported weekly 
severe swelling of the joint.  He reported being unable to 
stand for more than a few minutes or to walk more than a few 
yards.  He reported always using a cane or a brace.

Upon physical examination, gait was antalgic but there was no 
other evidence of abnormal weight bearing.  There was no 
inflammatory arthritis.  Dorsiflexion was to 0 degrees and 
plantar flexion was to 30 degrees.  There was objective 
evidence of pain with active motion but no additional 
limitation with repetitive motion.  Importantly, there was no 
joint ankylosis.  There were no X-rays available for review.  
The examiner diagnosed severe right ankle degenerative 
arthritis.

The Board finds that all of these reports provide overall 
highly probative evidence against this claim, indicating that 
the criteria for a rating greater than 10 percent are not met 
prior to July 28, 2004 based on objective evaluation.  
Additionally, the criteria for a rating greater than 20 
percent are not met at any time, aside from the temporary 
total evaluation for post-operative convalescence.  The 
Veteran's right ankle showed no instability, no ankylosis, 
and no malunion of the os calcis or astragalus.  In the March 
2003 VA examination, the right ankle showed only moderate 
limitation of motion due to pain.  In the subsequent 
examinations, the ankle showed marked limitation of motion 
due to pain.

All results above, as well as the opinions of the VA 
examiners, provide evidence against this claim, clearly 
indicating that the higher criteria under the diagnostic 
codes are not met during any part of the appeal period. 

The Board has taken into account all diagnostic codes that 
may be applied for ankle injuries.  The Veteran was rated 10 
percent disabled for right ankle disability prior to July 28, 
2004, which already takes into account moderate limitation on 
range of motion due to pain of a major joint.  It is 
important for the Veteran to understand that his pain was, in 
part, the basis for the 10 percent evaluation.  The next 
higher, 20 percent, rating for right ankle requires ankylosis 
of the joint or marked limited motion of the ankle.  The 
Board notes that the March 2003 VA examination and VA 
treatment records show that the Veteran's right ankle did not 
meet the criteria for 20 percent evaluations prior to July 
28, 2004.

The Veteran is currently rated 20 percent disabled for the 
right ankle disability, which takes into account a marked 
limitation on range of motion due to pain of a major joint.  
The next higher, 30 percent, rating for the right ankle 
requires ankylosis of the joint, which has not been shown at 
any time.

In summary, the schedular criteria for the next higher 
rating, 20 percent, for a right ankle disability was not met 
prior to July 28, 2004.  The schedular criteria for the next 
higher rating, 30 percent, for a right ankle disability have 
not been met at any time, and such rating is not warranted.  
The facts and examination cited above provide negative 
evidence against the Veteran's claims and show that his ankle 
does not meet the diagnostic criteria for higher evaluations.  
Upon a complete review of the evidence of record, the Board 
finds no basis to award a disability rating greater than 10 
percent for the right ankle disability prior to July 28, 
2004, or higher than 20 percent at any time.  38 C.F.R. § 
4.7.  

The Board has taken into consideration the Veteran's and 
other lay statements, but finds that they are outweighed by 
the post-service medical evidence cited above.  Without 
taking into consideration the Veteran's complaints, the 
current evaluation could not be justified based on the 
objective medical evidence and studies.  

Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not only the present level 
of disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found. See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that the criteria for a 20 percent 
evaluation were not met prior to July 28, 2004, and the 
criteria for a 30 percent evaluation have not been met at any 
time, to warrant staged ratings for a right ankle disability.  

Simply stated, the Board does not find evidence that the 
Veteran's disability evaluation should be increased for any 
separate period based on the facts found during the appeal 
period.  The evidence of record from the day the Veteran 
filed his claim to the present supports the conclusion that 
he is not entitled to additional increased compensation 
during any time within the appeal period.

The Board has considered whether the Court's precedents 
support the availability of separate ratings under Diagnostic 
Code 5003.  See VAOPGCPREC 23-97.  Diagnostic Code 5003 
provides that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added, and rated as a single disability under 
the Diagnostic Code for degenerative or hypertrophic 
arthritis.  Limitation of motion must be objectively 
confirmed by such findings as swelling, muscle spasm or 
satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71(a).  However, based on the evidence cited above, a 
separate evaluation utilizing the VA General Counsel's 
Opinion in VAOPGCPREC 23-97 and the Court's rationale in 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) is not 
warranted, or even if warranted, could not produce an 
increased evaluation.  

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determination in Hart v. Mansfield, 
21 Vet. App. 505 (2007), and whether the Veteran is entitled 
to increased evaluations for separate periods based on the 
facts found during the appeal period.  As noted above, the 
Board does not find evidence that the Veteran's PTSD or right 
ankle disability should be additionally increased for any 
other separate period based on the facts found during the 
whole appeal period.  The evidence of record supports the 
conclusion that the Veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the Veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against a rating greater 
than 10 percent for a right ankle disability prior to July 
28, 2004, or greater than 20 percent at any time.  38 C.F.R.  
§ 4.3.

Duties to notify and to assist

When addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in August 2003, August 2004, November 2005, 
April 2006, and September 2009.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The RO obtained VA treatment records and the Veteran provided 
Vet Center records.  The Veteran was afforded VA examinations 
in March 2003, October 2004, March 2006, and September 2009.

VA has substantially complied with previous remand 
directives, citing Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 
Vet. App. 97 (2008).

The appellant has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board has decided upon the merits of the appellant's appeal.  

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


